Citation Nr: 1103400	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy, 
right upper extremity, as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity, as a result of exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, as a result of exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity, as a result of exposure to herbicides.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 
1970.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a June 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little Rock, 
Arkansas.


FINDINGS OF FACT

In a January 2011 statement, and prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal for 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD and 
entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for peripheral 
neuropathy, right upper extremity, as a result of exposure to 
herbicides, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for peripheral 
neuropathy, left upper extremity, as a result of exposure to 
herbicides, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for peripheral 
neuropathy, right lower extremity, as a result of exposure to 
herbicides, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for peripheral 
neuropathy, left lower extremity, as a result of exposure to 
herbicides, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).

In June 2009, the RO issued a rating decision that denied the 
Veteran's claim to reopen a claim of entitlement to service 
connection for PTSD and entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, in addition to several other issues.  The Veteran 
filed a notice of disagreement only as to his new and material 
claim for PTSD and his service connection claims for peripheral 
neuropathy.  Following promulgation of a Statement of the Case on 
those issues, the Veteran perfected his appeal in May 2010.  
Thereafter, in a statement received by the BVA in January 2011, 
the Veteran expressly indicated that he wished to withdraw "all 
issues currently on appeal."  The Board finds that Veteran has 
withdrawn his appeal regarding all of the issues currently on 
appeal, and, hence, there remains no allegation of error of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and they are 
dismissed.


ORDER

The claim to reopen a claim of entitlement to service connection 
for PTSD is dismissed without prejudice. 

The claim for entitlement to service connection for peripheral 
neuropathy, right upper extremity, as a result of exposure to 
herbicides, is dismissed without prejudice.

The claim for entitlement to service connection for peripheral 
neuropathy, left upper extremity, as a result of exposure to 
herbicides, is dismissed without prejudice.

The claim for entitlement to service connection for peripheral 
neuropathy, right lower extremity, as a result of exposure to 
herbicides, is dismissed without prejudice.

The claim for entitlement to service connection for peripheral 
neuropathy, left lower extremity, as a result of exposure to 
herbicides, is dismissed without prejudice.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


